United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3018
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Willie E. Clark,                        *
                                        *        [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: January 28, 2003

                              Filed: February 3, 2003
                                   ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      Willie E. Clark, a federal inmate, appeals from the district court’s1 order of
involuntary commitment under 18 U.S.C. § 4245. We affirm.




      1
       The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri, adopting the report and recommendations of the
Honorable James C. England, United States Magistrate Judge for the Western District
of Missouri.
       We conclude that the district court did not clearly err in finding that Mr. Clark
suffers from a mental disease or defect for which he requires care and treatment in a
suitable facility. The report of the government’s expert--which was uncontradicted
by any evidence submitted on Mr. Clark’s behalf--satisfied the government’s burden
of proof. See United States v. Steil, 916 F.2d 485, 487 (8th Cir. 1990) (standard of
review); 18 U.S.C. § 4245(d) (burden of proof). Mr. Clark’s Sixth Amendment
ineffective-assistance argument is misplaced in this section 4245 proceeding, see
United States v. Veltman, 9 F.3d 718, 720-21 (8th Cir. 1993) (right to counsel in
§ 4245 proceedings is statutory), cert. denied, 511 U.S. 1044 (1994); and in any
event, Mr. Clark has not shown that counsel performed deficiently.

     Accordingly, we affirm, and we grant counsel’s motion to withdraw. We also
deny Mr. Clark’s pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-